Appeal by defendant from a judgment of the County Court, Kings County, rendered May 4, 1962 on his plea of guilty, convicting him of violating section 1897 of the Penal Law as a misdemeanor (carrying and using a dangerous weapon), and sentencing him to serve an indefinite term of imprisonment in the New York City Penitentiary. Defendant’s only contention on this appeal is that the sentence imposed was excessive. Judgment modified on the facts and in the exercise of discretion to the extent of (a) suspending execution of the sentence during defendant’s good behavior; and (b) placing defendant on probation for three years. As so modified, judgment affirmed; defendant discharged but placed on probation for three years; and bail exonerated. In view of the fact that defendant is a first offender, it is our opinion that the sentence was excessive. We are also of the opinion that the defendant, who is a combat-decorated, honorably-discharged and disabled war veteran, should submit to *668continued psychiatric treatment until the Probation Department shall certify that such treatment may be discontinued. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.